Citation Nr: 0601549	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He died on January [redacted], 1997.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appellant was afforded a video conference hearing in 
February 1998.  The appellant's case was remanded for 
additional development in March 2001.  The appellant 
requested that she be afforded a second hearing because the 
Board member who conducted the earlier hearing was no longer 
in the Board's employ.  In December 2005, the appellant was 
informed that she was scheduled for a hearing in January 
2006.  The appellant submitted a statement in December 2005 
in which she withdrew her request for a hearing.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.  38 C.F.R. § 20.704(e) (2005).  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1997; according to his 
death certificate, the immediate cause of death was listed as 
a primary malignant brain tumor and respiratory difficulty.  
Hypertension was listed as a contributing cause of death; a 
history of Agent Orange exposure was noted.  

2.  At the time of the veteran's death he was not service 
connected for any disability.  

3.  No disorder that led to the veteran's demise was 
attributable to the veteran's military service


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's brain tumor was caused by his exposure to Agent 
Orange during his service in the Republic of Vietnam.  

The veteran died in January 1997.  His certificate of death 
lists the immediate causes of death as respiratory difficulty 
and primary malignant brain tumor.  The underlying cause of 
death was listed as contributing causes of hypertension.  The 
veteran was noted to have had a history of exposure to Agent 
Orange.  

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for hypertension or neurological 
disorders.  The veteran's service records reflect service in 
the Republic of Vietnam from August 1967 to September 1968.  

Associated with the claims file are private treatment reports 
from C. Wadon, M.D., dated from April 1996 to August 1996, 
discharge summaries from Cape Fear Valley Medical Center 
dated in May 1996 and October 1996, and a statement from Dr. 
Wadon dated in March 1998.  The veteran presented for 
excision of a left parietal anaplastic astrocytoma in April 
1996.  Surgery was accomplished in May 1996.  The veteran was 
seen for a follow-up appointment with Dr. Wadon in August 
1996.  He reported mild right hemiparesis.  The October 1996 
discharge summary reflects that the veteran underwent a 
second surgery for anaplastic astrocytoma of the left side in 
October 1996.  In her letter dated in March 1998, Dr. Wadon 
reported that the veteran had been her patient until his 
death from a primary malignant brain tumor in January 1997.  
She noted the veteran's history of exposure to Agent Orange 
while in the military.  She said that some consideration 
should be given to the possibility that said exposure was a 
possible contributing cause of death.  She concluded that the 
veteran's tumor was an anaplastic astrocytoma/glioblastoma.

The appellant testified at a video conference hearing in 
February 1998.  She said that the veteran's physician, Dr. 
Wadon, said that it was possible that the veteran's brain 
tumor was related to his exposure to Agent Orange.  She said 
that the veteran began having blurred vision four years prior 
to the diagnosis of the brain tumor.  She said he had 
symptoms of the brain tumor, which included nausea, for as 
many as 15 years.  She testified that the veteran suffered 
from hypertension of unknown etiology from the time he was 25 
years old.  She testified that the veteran suffered a seizure 
at work and was hospitalized.  The first doctor determined 
that he had had a stroke.  The veteran sought a second 
opinion at which time a magnetic resonance imaging (MRI) 
revealed a brain tumor.  She testified that the veteran's 
tumor was diagnosed and surgically removed within five days 
of the diagnosis.  

The veteran case was referred to the Acting Chief of 
Hematology/Oncology at the Durham VA medical center for the 
purpose of obtaining a medical opinion as to the probability 
that any principal or contributory cause of the veteran's 
demise was attributable to the veteran's period of military 
service.  In a memorandum dated in April 2003, the Acting 
Chief, Dr. C., reported that he had reviewed the veteran's 
service medical records (SMRs), VA medical records, and 
private medical records.  Dr. C. said that there is no 
evidence that exposure to herbicides, or specifically 
2,3,7,8-tetrachlorodibezo-p-dioxin (TCDD), which is a 
contaminant of 2,4,5-trichlorophenoxyacetic acid (2,4,5-T), a 
component of Agent Orange, is a contributor in the 
development of human primary brain tumors.  He concluded that 
there is no evidence to suggest that any level of TCDD or 
2,4,5-T exposure that the veteran may have incurred in his 
military service directly or indirectly contributed to his 
development of an anaplastic astrocytoma.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including hypertension and brain tumors, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
A veteran who served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam 
means service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

As indicated above, the death certificate lists a malignant 
brain tumor as the primary cause of death.  The underlying 
cause of death was listed as contributing causes of 
hypertension.  

Service medical records are negative for any evidence of 
neurological disorders or hypertension.  There is no post-
service evidence of hypertension or a tumor within one year 
of the veteran's separation from service.  

The regulation requires that VA presume that the veteran had 
exposure to herbicides while in service as he had service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  However, the 
appellant has not averred that the veteran died from one of 
the presumptive diseases associated with exposure to 
herbicide agents.

The only medical evidence suggesting a relationship between 
the veteran's cause of death from a brain tumor and his 
period of service comes by way of Dr. Wadon's March 1998 
statement.  Dr. Wadon requested that VA give consideration to 
the fact that the veteran had exposure to Agent Orange which 
was a possible contributing cause of his death.  Dr. Wadon 
did not relate the veteran's brain tumor to the veteran's 
period of service.  Nor did she conclude that exposure to 
Agent Orange can result in an anaplastic astrocytoma.  

Dr. C., the Acting Chief of Hematology/Oncology at the Durham 
VA medical center, said that there is no evidence that 
exposure to herbicides, or specifically 2,3,7,8-
tetrachlorodibezo-p-dioxin (TCDD), which is a contaminant of 
2,4,5-trichlorophenoxyacetic acid (2,4,5-T), a component of 
Agent Orange, is a contributor to the development of human 
primary brain tumors.  He concluded that there was no 
evidence to suggest that any level of TCDD or 2,4,5-T 
exposure that the veteran may have incurred in his military 
service directly or indirectly contributed to his development 
of an anaplastic astrocytoma.  

Although the appellant contends that the veteran's exposure 
to Agent Orange in service resulted in his brain tumor, or in 
the alternative that his hypertension was a contributory 
cause of death and related to the veteran's period of 
service, there is no indication, and she does not contend, 
that she has any education, training, or experience that 
would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).  

In short, there is no competent evidence of hypertension in 
service or for more than a year after service; nor is there 
any competent evidence of any neurological disorders in 
service or of a brain tumor until many years after service.  
The medical opinion evidence indicates that any exposure to 
herbicides, including Agent Orange, experienced by the 
veteran was not a cause of the development of his primary 
brain tumor.  Absent evidence showing that the veteran's 
brain tumor was incurred in or aggravated by active service, 
or which was proximately due to or the result of a service-
connected condition, or was either a principal or 
contributory cause of death, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  

In reaching the conclusion that service connection for cause 
of death is not warranted, the Board finds that application 
of the evidentiary equipoise rule is not warranted because 
the evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  The absence of competent 
evidence linking service-connected disability to the 
veteran's cause of death preponderates.  See 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in February 1997.  The 
appellant's claim was remanded by the Board in March 2001 for 
evidentiary development.  The RO notified the appellant of 
the evidence/information required to substantiate her claim 
in June 2001 and May 2005.  She was informed of the elements 
to satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and private treatment 
reports.  A medical opinion was obtained from a VA physician.  
Although the claims file was lost, the RO has made efforts to 
reconstruct it so that this claim may be adjudicated.  
Medical opinion evidence has been obtained despite the loss 
of earlier records.  (This opinion evidence appears to have 
been based on a more complete record than currently exists 
and is therefore helpful to the proper adjudication of the 
case.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The Board is not 
aware of any outstanding evidence and the appellant has not 
alleged that there is outstanding evidence.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


